Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes Dec. 25. 1779
The Sensible Frigate is arrived in Corogne in Spain & by her I have a Letter from an intimate & well informed Friend dated 14 Nov. the day she put to sea. He tells me that Mr Adams is on board & with Credentials as minister Plenipotentiary at the Court of London. This extraordinary piece of Intelligence I have thought proper not to give out in public, for had it come from an ordinary Correspondent I should doubt the Truth of it. If there is no Indiscretion in my desire I should be glad to know if it be true. I should likewise be glad to know if Congress have made any arrangements as to agents or Consuls, and what they are. You may depend on my prudence. Mr Adams when he went away was warmly my Friend and tho’ I never asked anything of him he openly declared that from a Conviction of its propriety I [he] should wish to see me appointed. I never have nor ever will solicit any public Employment because I think it ought not to be the Effect of solicitations, but I own I should be highly gratified to be taken notice of by Congress: after the Persecutions I have suffered it would be very honourable to me.

Mr de Chaumont tells me that the great Supply is confined to Cloathing for 15000 men & he asks me if I can undertake it which I shall answer directly & all I do shall be well done.
Please to show this to Billy & to save you Trouble tell him how to answer it. Mariamne & our sister joins me in wishing you many returns of the Season. My Family begins to wear the appearance of an increasing one.
I am ever your dutifull & affectionate Kinsman
Jona Williams J
 Addressed: A Monsieur / Monsieur Franklin / Ministre plenipotentiaire / des Etats Unis de l’amerique / A Passy près / Paris
Notation: J Williams 25 Dec 79
